 

EXHIBIT 10.1

THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

                THIS THIRD AMENDMENT to Loan and Security Agreement (this
“Amendment”) is entered into this 18th day of July, 2006, by and between Silicon
Valley Bank (“Bank”) and Castelle, a California corporation (“Borrower”) whose
address is 855 Jarvis Drive, Suite 100, Morgan Hill, CA 95037.

RECITALS

                A.             Bank and Borrower have entered into that certain
Loan and Security Agreement dated as of August 2, 2004, as amended by that
certain First Amendment to Loan and Security Agreement by and between Bank and
Borrower dated as of August 1, 2005 and Second Amendment to Loan and Security
Agreement by and between Bank and Borrower dated as of September 22, 2005 (as
the same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).

                B.             Bank has extended credit to Borrower for the
purposes permitted in the Loan Agreement.

                C.             Borrower has requested that Bank amend the Loan
Agreement to (i) extend the Revolving Maturity Date and (ii) make certain other
revisions to the Loan Agreement as more fully set forth herein.

                D.             Bank has agreed to so amend certain provisions of
the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

                NOW, THEREFORE,  in consideration of the foregoing recitals and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, and intending to be legally bound, the parties hereto agree
as follows:

                1.            Definitions.  Capitalized terms used but not
defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

                2.             Amendments to Loan Agreement.

                                2.1          Section 2.3  (Interest Rate,
Payments). The first sentence of Section 2.3(b) is amended in its entirety and
replaced with the following:

 

                    (b)           Payments. Interest due on the Committed
Revolving Line is payable on the 30th of each month.

 

                                2.2          Section 6.2 (Financial Statements,
Reports, Certificates). Section 6.2(d) is amended in its entirety and replaced
with the following:




--------------------------------------------------------------------------------




EXHIBIT 10.1

                                (d)  Allow Bank to audit Borrower’s Collateral
at Borrower’s expense (provided that each audit does not exceed $750). Such
audits will be conducted prior to the initial Advance, but no more often than
once ever year unless an Event of Default has occurred and is continuing.

                                2.3          Section 13  (Definitions). The
following term and its respective definition set forth in Section 13.1 is
amended in its entirety and replaced with the following:

 

                  “Revolving Maturity Date” is July 30, 2007.     3.
             Limitation of Amendments.

 

                                3.1           The amendments set forth in
Section 2, above, are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.

                                3.2           This Amendment shall be construed
in connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.

              4.              Representations and Warranties.  To induce Bank to
enter into this Amendment, Borrower hereby represents and warrants to Bank as
follows:

                                4.1           Immediately after giving effect to
this Amendment (a) the representations and warranties contained in the Loan
Documents are true, accurate and complete in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date), and
(b) no Event of Default has occurred and is continuing;

                                4.2           Borrower has the power and
authority to execute and deliver this Amendment and to perform its obligations
under the Loan Agreement, as amended by this Amendment;

                                4.3           The organizational documents of
Borrower delivered to Bank on August 2, 2004 remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;

                                4.4           The execution and delivery by
Borrower of this Amendment and the performance by Borrower of its obligations
under the Loan Agreement, as amended by this Amendment, have been duly
authorized;

                                4.5           The execution and delivery by
Borrower of this Amendment and the performance by Borrower of its obligations
under the Loan Agreement, as amended by this Amendment, do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
contractual restriction with a Person binding on Borrower, (c) any order,




--------------------------------------------------------------------------------




EXHIBIT 10.1

judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

                                   4.6           The execution and delivery by
Borrower of this Amendment and the performance by Borrower of its obligations
under the Loan Agreement, as amended by this Amendment, do not require any
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by any governmental or public body
or authority, or subdivision thereof, binding on either Borrower, except as
already has been obtained or made; and

                                   4.7           This Amendment has been duly
executed and delivered by Borrower and is the binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights.

                5.              Integration. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Amendment and the Loan Documents merge into this
Amendment and the Loan Documents.

                6.              Counterparts.  This Amendment may be executed in
any number of counterparts and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.

                7.              Effectiveness. This Amendment shall be deemed
effective as of July 31, 2006 upon (a) the due execution and delivery to Bank of
this Amendment by each party hereto, and (b) Borrower’s payment of a renewal fee
in an amount equal to $6,000.

[Signature page follows.]




--------------------------------------------------------------------------------




EXHIBIT 10.1

                IN WITNESS WHEREOF,  the parties hereto have caused this
Amendment to be duly executed and delivered as of the date first written above.

 

    BANK BORROWER    

Silicon Valley Bank
 

By:  _____________________________

Name: ___________________________

Title:  ____________________________


Castelle
 

By:  _____________________________

Name: ___________________________

Title:  ____________________________





--------------------------------------------------------------------------------